


PURCHASE OPTION AGREEMENT
THIS PURCHASE OPTION AGREEMENT (“Agreement”) is made and entered into as of this
30th day of April, 2013, by and between IRIS CROSSTOWN APARTMENTS LLC, a Florida
limited liability company (“Seller”), and IRIS CROSSTOWN MEZZANINE LENDING, LLC,
a Delaware limited liability company and its successors and assigns
(collectively “Purchaser”).
GRANT OF OPTION TO PURCHASER
In consideration of the sum of ONE THOUSAND AND NO/100 DOLLARS ($1,000.00) in
cash paid by Purchaser to Seller (the “Option Fee”), and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, Seller grants to Purchaser, its successors and assigns, on the
terms and conditions set forth below, the exclusive irrevocable right and option
(the “Option”) to purchase all right, title and interest of Seller in those
certain tracts or parcels of land containing approximately 19.46 acres of land
(the “Land”) located in Tampa, Florida, identified and described on Exhibit “A”
attached hereto and made a part hereof (the Land and the real and personal
property described below is referred to collectively the “Property”). The Option
Fee shall not be credited against the Purchase Price at Closing. The Option Fee
shall be non-refundable, except as otherwise expressly set forth in this
Agreement.
The Property to be sold hereunder includes, without limitation, all buildings,
fixtures, structures and other improvements now or hereafter on, to or attached
to the above-described land, and all other property owned by Seller and attached
to the above described Land; all tenements, hereditaments, easements,
privileges, reversions, remainders and other rights and appurtenances belonging
or in any manner appertaining to the Land, including all reversionary interests
in and to any adjoining or abutting rights-of-way, as well as, to the extent
assignable, any and all tangible and intangible property owned or controlled by
Seller pertaining to the Land, including, without limitation, all engineering
and architectural design plans and specifications, licenses, franchises,
permits, zoning rights, density rights, prepaid impact fees, credit for impact
fees and other prepaid items, entitlements and governmental applications,
submittals and approvals, development orders, concurrency certificates and other
vested rights or claims pertaining to the Land.
STATEMENT OF AGREEMENT
The Option is granted on the following terms and conditions:
1.Purchase Price. (1) The purchase price of the Property shall be equal to
THIRTY NINE MILLION SIX HUNDRED FIFTY-FOUR THOUSAND TWO HUNDRED SEVENTY-THREE
AND NO/DOLLARS ($39,654,273.00) (the “Purchase Price”). Notwithstanding anything
contained herein to the contrary, there shall be credited against the Purchase
Price at Closing, any amounts outstanding under the documents and instruments
evidencing and securing that certain $10,962,000.00 mezzanine loan (the
“Mezzanine Loan”) made on or about the date hereof from Purchaser to Iris
Crosstown Partners LLC, a Georgia limited liability company (“Borrower”), the
sole member of Seller, and evidenced by a Note dated as of even date herewith
made by Borrower to the order of Purchaser in the principal face amount of
$10,962,000.00 (as modified, amended and/or restated from time to time, the
“Mezzanine Note”; the Mezzanine Note

1

--------------------------------------------------------------------------------



and the other documents, instruments and agreements evidencing, securing and
otherwise relating to the Mezzanine Loan are referred to herein as the
“Mezzanine Loan Documents”). The Purchase Price for the Property shall be
adjusted to account for any credits, prorations and adjustments provided in this
Agreement, and shall be paid to Seller at Closing by wire transfer of
immediately available funds.
2.    Term. Purchaser shall have the right to exercise the Option by giving
Seller written notice of exercise at any time (i) following the occurrence and
during the continuation of an Event of Default (as defined in the Mezzanine Loan
Documents), or (ii) commencing at 8:00 a.m. on July 1, 2016 (the “Option
Commencement Date”), through and including 5:00 p.m. on December 31, 2016 (the
“Option Expiration Date”; the period during the existence of an Event of Default
and the period on and after the Option Commencement Date until the Option
Expiration Date, is hereinafter sometimes referred to collectively as the
“Option Term”). Notwithstanding anything contained herein or in the Mezzanine
Loan Documents to the contrary, Purchaser acknowledges and agrees that the
existence of the Option shall not preclude Seller from (a) selling the Property
to an unaffiliated third party (a “Third Party Purchaser”) in an arms-length
transaction (a “Third Party Sale”), or (b) entering into a purchase and sale
agreement with any such Third Party Purchaser for a Third Party Sale, and in the
event of the consummation of a Third Party Sale to a Third Party Purchaser,
provided that Purchaser is paid all outstanding amounts under the Mezzanine Loan
Documents contemporaneously with such Third Party Sale, including, without
limitation, the payment to Purchaser of the Exit Fee (as defined in the
Mezzanine Loan Documents), the Option shall terminate and be of no further force
and effect. In connection with the foregoing, Purchaser covenants and agrees to
execute any documents evidencing such termination reasonably requested by Seller
or such Third Party Purchaser.
3.    Warranty of Title and Authority. Seller represents and warrants that (a)
Seller has full right, power and authority to execute and deliver this Agreement
and to consummate the purchase and sale transactions provided for herein without
obtaining any further consents or approvals from, or the taking of any other
actions with respect to, any third parties; (b) at the Closing, Seller will
convey to the Purchaser good and marketable, fee simple title to the Property,
free and clear of all liens and encumbrances, subject only to taxes for the
current year not yet due and payable (which taxes shall be prorated at Closing)
and the Permitted Encumbrances, and (c) no other options to purchase, purchase
agreements, purchase and sale agreements, rights of refusal or other rights or
options to acquire or lease all or any portion of the Property (except leases
permitted under the Mezzanine Loan Documents (the “Permitted Leases”)), or any
gas, oil, coal or mineral rights with respect to the Property, exist.
4.    Title Examination. Within thirty (30) days after Purchaser’s exercise of
the Option, Purchaser shall have the right to obtain, at Purchaser’s expense, a
current survey of the Property (the “Updated Survey”) and an ALTA Title
Commitment for the Property from a title company acceptable to Purchaser (the
“Title Company”), setting forth the status of title to the Property, and showing
all liens, claims, encumbrances, reservations, restrictions and other matters,
if any, relating to the Property (the “Title Commitment”), including legible
copies of all encumbrances, restrictive covenants and other documents evidencing
exceptions to said Title Commitment (the “Exception Documents”). If the Title
Commitment and/or Updated Survey reveals any exception(s) to title to

2

--------------------------------------------------------------------------------



which Purchaser objects (a “Title Objection”) and is(are) not either (i) listed
as title exceptions in the title insurance policy and/or survey obtained by
Seller in connection with the closing of the Mezzanine Loan and/or (ii)
permitted by this Agreement (collectively, the “Permitted Encumbrances”),
Purchaser may notify Seller in writing that it would like Seller to cure or
remove such Title Objections. Seller shall have the right, but not the
obligation (except as set forth below), to remedy or cure any such Title
Objection(s) during the twenty (20) day period following Seller’s receipt
thereof (the “Cure Period”). Purchaser shall have the continuing right to have
such title examination and Title Commitments updated from time to time, and to
obtain updates to the Survey, and to give Seller written notice of any Title
Objections appearing of record, or otherwise created, after the effective date
of the initial Title Commitment and being revealed by any title examination,
Survey or investigation of the Property, and Purchaser shall be entitled to
object (in the same manner as set forth hereinabove) to matters shown by the
updated Title Commitments or updated Survey or investigations. Seller shall have
the right, but not the obligation (except as set forth below), to remedy those
Title Objections identified by Purchaser to the satisfaction of Purchaser within
twenty (20) days after Purchaser’s notice. If any of the Title Objections are
not so cured or remedied, or provision satisfactory to Purchaser made therefor,
prior to any closing date selected by Purchaser, then Purchaser, at its
election, shall have the right and option to either: (a) accept title to the
Property subject to said uncured Title Objections that Purchaser elects to
accept, and any Title Objection accepted by Purchaser in writing shall become
part of the Permitted Encumbrances; or (b) terminate this Agreement by written
notice to Seller, in which event, immediately upon receipt of said notice, this
Agreement shall terminate, be null and void and of no further force or effect.
Notwithstanding the foregoing, Seller, at Seller’s sole cost and expense, shall
be obligated to cure or remove at or before Closing all mortgages, deeds of
trust, deeds to secure debt, judgments liens, mechanics and materialman’s liens,
and other monetary liens against the Property, whether or not Purchaser objects
thereto, and Purchaser shall credit the cost to cure, satisfy, release and
remove such matters against the Purchase Price provided the same is actually
paid by Purchaser or Title Company on Seller’s behalf. In addition, Seller shall
not allow any easements, liens, leases, licenses, permits or other encumbrances
to be placed on or granted with respect to the Property, nor shall Seller convey
any rights in the Property, without the prior written consent of Purchaser,
except to the extent expressly permitted, or consented to in writing by
Purchaser under the Mezzanine Loan Documents. If any such prohibited easements,
liens, leases, licenses, permits or other encumbrances arise after the Effective
Date, notwithstanding any other term or provision of this Agreement to the
contrary, Seller shall, at its sole cost and expense, cure, satisfy, release and
remove such matters prior to Closing; provided, however, that any easements or
encumbrances that are taken by eminent domain shall be governed by the terms of
Section 5 immediately below.
5.    Eminent Domain. If, prior to the Closing, all or any material part of the
Property is taken by eminent domain or if condemnation proceedings are
commenced, Purchaser may terminate this Agreement by delivery of written notice
to Seller, in which event neither party shall have any further liability to the
other except as otherwise expressly set forth in this Agreement. If Purchaser
does not elect to terminate this Agreement and Purchaser exercises the Option,
then at Closing there shall be credited to the Purchase Price all condemnation
proceeds received by Seller prior to Closing and Seller shall assign, transfer
and set over to Purchaser at the Closing in form satisfactory to Purchaser all
of Seller’s right, title and interest in and to any condemnation awards that
remain to be paid for such taking.

3

--------------------------------------------------------------------------------



6.    Inspections and Survey. From and after the Effective Date until the
Closing or any earlier termination of the Agreement pursuant to a right granted
herein (such period referred to herein as the “Term of this Agreement”),
Purchaser and its agents shall have, and Seller hereby grants to Purchaser, the
right to make and perform any inspections, studies, evaluations, explorations,
surveys (both boundary line and topographical) and tests on and to the Property
as Purchaser shall desire, including, without limitation, Phase I, Phase II and
other environmental inspections, soils tests, samplings, drilling and
maintenance of test wells, percolation tests and studies and other engineering
tests. Purchaser shall provide Seller with reasonable prior notice before
entering the Property to conduct any such investigations or inspections. Seller
shall extend all reasonable cooperation to Purchaser, its agents, employees and
contractors to facilitate such investigations and approvals. Purchaser, at
Purchaser’s expense, shall have the right to cause a licensed surveyor or
engineer to prepare an ALTA land title boundary and improvements survey of the
Property (or an Updated Survey) (the “Survey”), establishing the boundaries of
the Property. The Survey shall certify the acreage of the Property to the
nearest hundredth of an acre. Seller grants Purchaser the right of ingress and
egress on, over, through, across, to and from the Property and Seller’s other
adjoining property, if any, for the purpose of making the foregoing inspections.
Purchaser reserves the right to make written objections to title based upon the
Survey or any update thereto as provided in Section 4 above. In addition to the
Limited Warranty Deed (as hereinafter defined), Seller shall execute and deliver
to Purchaser a Quitclaim Deed at Closing conveying the Property based upon legal
description of the Property taken from the Survey (the “Quitclaim Deed”).
By entering the Property for this or any other purpose, Purchaser accepts the
risk of any physical damage Purchaser or its agents or contractors may cause to
the Property or Seller’s personal property on the Property, and agrees, in the
event Purchaser does not purchase the Property, to repair any damage caused by
Purchaser or its agents or contractors to the Property, including closing, in
accordance with Applicable Law (as hereinafter defined), any test wells.
Purchaser agrees to keep the Property free and clear of any mechanic’s or
materialmen’s liens resulting from Purchaser’s or its agents’ or contractors’
activities on the Property and to restore the Property, to the extent
practicable, to its original condition prior to such activity by Purchaser.
Additionally, Purchaser agrees to indemnify Seller against and hold Seller
harmless from all liability caused by Purchaser’s or its agents’ or contractors’
gross negligence or willful misconduct in connection with Purchaser’s or its
agents’ or contractors’ activities on the Property during the Term of this
Agreement, except to the extent caused by the negligence or willful misconduct
of Seller, its agents, employees, managers, tenants, subtenants, licensees,
permittees, invitees, contractors or subcontractors. Notwithstanding the
foregoing indemnity, the parties agree that in no event shall Purchaser be
liable with respect to any claims, damages, liabilities or expenses arising out
of the mere discovery by Purchaser or its agents or contractors, or the failure
to report, any pre-existing conditions, or any acts or omissions of Seller, its
agents, employers, contractors, officers or invitees. The provisions of this
paragraph shall survive the expiration or any earlier termination of this
Agreement.
7.    Exercise of Purchase Option. If Purchaser elects to exercise this Option,
it shall do so by sending a written notice of such exercise to Seller prior to
the expiration of the Option Term. Purchaser’s notice shall specify the date and
time that the closing of the purchase and sale of the Property (the “Closing”)
will take place, which shall be no earlier than the date that is thirty (30)
days after the date of the exercise of the Option and no later than the date
that is forty-five (45) days

4

--------------------------------------------------------------------------------



after the date of the exercise of the Option. Purchaser and Seller shall conduct
an escrow‑style closing through the Title Company so that it will not be
necessary for any party to physically attend the Closing. Notwithstanding any
provision to the contrary in this Agreement, if the notice of exercise is mailed
via the U.S. Postal Service, the notice shall be deemed to have been delivered
when mailed if sent with prepaid postage by certified or registered mail, or if
sent via overnight delivery service, the notice shall be deemed to have been
delivered when deposited with such overnight delivery service.
Within three (3) business days following Purchaser’s exercise of the Option, ONE
THOUSAND AND NO/DOLLARS ($1,000.00) shall be paid by Purchaser to Title Company
as earnest money (the “Earnest Money”). The Earnest Money shall be held in a
segregated interest bearing account by Title Company. All interest and earnings
shall be paid to Purchaser. The Earnest Money shall be credited against the
Purchase Price at Closing. Title Company shall act as escrow agent until Closing
and shall hold and disburse the Earnest Money as provided in this Agreement.
Seller shall have no right to receive any payment of the Earnest Money unless
Seller terminates this Agreement in accordance with Section 16(a) below as a
result of an uncured default of this Agreement by Purchaser, or the Earnest
Money is credited against the Purchaser Price due at Closing. Seller and
Purchaser agree to cause to be executed, acknowledged and delivered to Title
Company such further reasonable and necessary escrow instruments and documents
requested by the Title Company in connection with Title Company holding and
disbursing the Earnest Money and Title Company conducting the Closing, in order
to carry out the intent and purpose of this Agreement.
8.    Intentionally Omitted.
9.    Closing Documents. The Title Company shall serve as the disbursing agent
for the Closing. At the Closing, Seller at its expense, shall deliver or cause
to be delivered to Purchaser the following:
(a)    release(s) of liens, from all lienholders holding liens affecting the
Property (other than liens in favor of Purchaser under the Mezzanine Loan
Documents).
(b)    a Limited Warranty Deed in recordable form conveying good and marketable
Indefeasible Fee Simple Title (as hereinafter defined) to the Property to
Purchaser, its successors or assigns, free and clear of all liens and
encumbrances other than Permitted Encumbrances, in form and substance reasonably
satisfactory to Purchaser (the “Limited Warranty Deed”).
(c)    the Quitclaim Deed.
(d)    An affidavit in the form required by Section 1445 of the Internal Revenue
Code of 1986 to establish that the Seller is not a foreign person.
(e)    Such affidavits, agreements or certifications required by the Title
Company to issue the Title Policy (as hereinafter defined).
(f)    an Owner’s Policy of Title Insurance (the “Title Policy”) in the amount
of the Purchase Price issued by Title Company, insuring that Purchaser is the
owner of indefeasible

5

--------------------------------------------------------------------------------



title to the Property, together with any easements, rights of way and
appurtenances benefiting or serving the Property, subject only to the Permitted
Encumbrances, provided further that, all exceptions, conditions or requirements
described in the Title Commitment obtained from Purchaser, as updated from time
to time, shall be released and/or satisfied prior to or at Closing by Seller, at
Seller’s sole expense, and no such items shall be exceptions to the Title Policy
(herein referred to as “Indefeasible Fee Simple Title”). Notwithstanding the
first line of this Section 9 above, the cost of all title examination fees,
costs and expenses, and the cost of any title insurance premium and endorsement
costs, shall be paid by Purchaser.
(g)    Seller and Purchaser shall execute and deliver an assignment agreement
whereby Seller shall assign and transfer to Purchaser all rights, title and
interest of Seller in and to any leases, intangibles and other personal
property, if any, with respect to the Property. Seller shall assign all leases
to Purchaser at Closing, and Purchaser shall assume all liability thereunder.
Seller hereby agrees (which agreement shall survive the closing) to indemnify,
defend, and hold Purchaser free and harmless from any loss, injury, liability,
damage, claim, lien, cost or expense, including attorneys’ fees and costs,
arising out of any claims related to such leases arising or accruing prior to
Closing Date
(h)    Seller shall execute a certified rent roll for the Property.
(i)    Seller shall execute and deliver to Title Company an Owner’s Affidavit in
a form satisfactory to the Title Company so as to enable the Title Company to
issue the Title Policy without any of the standard title exceptions.
(j)    Seller shall deliver to Purchaser instruments reasonably satisfactory to
Purchaser and the Title Company reflecting the proper authority of Seller to
consummate the transactions contemplated by this Agreement.
(k)    Seller and Purchaser shall each execute such other instruments as are
customarily executed in the State where the Property is located to effectuate
the conveyance and acceptance of property similar to the Property, and to
transfer the Property, with the effect that, after the Closing, Purchaser will
have succeeded to all of the rights, title and interests of Seller related to
the Property and Seller will no longer have any right, title or interest in and
to the Property.
(l)    Purchaser shall at the conclusion of the Closing pay the Seller the
Purchase Price, subject to credits, prorations and adjustments to the Purchase
Price as set forth in this Agreement, including Section 1 hereof, in readily
available funds and said funds shall be wired to the Seller at such time on the
day of the Closing pursuant to the Seller’s wiring instructions.
10.    Possession. Seller shall deliver exclusive possession of the Property to
Purchaser at the Closing, in the same condition as on the date that Purchaser
exercises the Option, ordinary wear and tear excepted, free and clear of all
tenants, occupants, parties in possession, leases and licenses, except tenants
under Permitted Leases.
11.    Proration of Taxes, Income and Rents. Subject to Section 1 of this
Agreement, the following items pertaining to the Property shall be prorated as
of midnight of the day immediately

6

--------------------------------------------------------------------------------



preceding the day of Closing: rents; fees and assessments; any prepaid expenses
and obligations relating to the Property; accrued expenses; ad valorem real
estate taxes for the year of Closing; water and other utility charges; and all
other items of income and expense with respect to the Property. There shall be a
proration of personal property taxes, if any, for the year of Closing. Real
estate taxes shall be prorated based upon the amount of said taxes for the year
in which the Closing occurs if said amount is known at the time of the Closing
(after making a fair and reasonable allocation of such assessment between the
Property and any other property covered by such assessment); if said amount is
not known, then such taxes shall be prorated on the basis of the taxes assessed
for the preceding year after making a fair and reasonable allocation of such
assessment between the Property and any other property covered by such
assessment. Notwithstanding the foregoing, Purchaser, at the sole discretion of
Purchaser, shall have the right, in the name of Purchaser or Seller but at the
expense of Purchaser, to contest and appeal any such tax or assessment, and any
adjustment in proration shall be based upon the amount of such taxes finally
determined upon such contest or appeal and shall be paid promptly upon the
determination of such amount, if Purchaser shall elect to make such contest or
appeal. Subject to Section 1 of this Agreement, Seller shall be responsible for
all utility or other expenses of the Property incurred through the Closing Date.
Seller shall deliver to the Purchaser any rents paid to the Seller by Tenants,
subsequent to the Closing Date. No proration shall be made for rents delinquent
as of the Closing Date (hereinafter called the “Delinquent Rents”). All rent
collected on or after the Closing Date by Seller or Purchaser shall be allocated
to the most recent month for which rental is due for that Tenant, including
Delinquent Rents. Any Delinquent Rents collected by Purchaser after Closing
shall be paid by Purchaser to Seller.
Purchaser shall take all steps reasonably necessary to effectuate the transfer
of any utilities for the Property to its name as of the Closing Date, and where
necessary, post deposits with the utility companies. Seller shall ensure that
all utility meters, if any, for the Property are read as of the Closing Date.
Seller shall pay all utilities, if any, up to and including the Closing Date and
all utilities for the Property thereafter shall be paid by Purchaser. Seller
shall be entitled to recover any and all deposits held by any utility company
for the Property as of the date of Closing unless otherwise agreed by Purchaser
and Seller in which case the deposit(s) will be assigned to Purchaser who shall
have rights to have the deposit(s) released to it upon satisfaction of the
conditions imposed by the utility company.
12.    Brokers. Each of Seller and Purchaser represents and warrants to the
other that it has not hired, engaged, consulted or dealt with any broker or
agent to which the other party has or will have any obligation. Seller agrees to
pay any commissions due any broker or agent Seller dealt with in connection with
this Agreement. Seller agrees to indemnify and hold Purchaser and the Property
harmless from and against any claims, demands, liabilities, losses, liens, costs
and expenses (including reasonable attorneys’ fees and expenses) and damages, of
any kind or natures (collectively “claims”), arising from or in connection with
Seller’s breach of the representations or warranties contained in this Section
12, any failure of seller to pay the commission due any broker or agent that
Seller dealt with, or any other claims made by any broker or agent that Seller
dealt with. Purchaser agrees to indemnify and hold Seller harmless from and
against any claims arising from or in connection with Purchaser’s breach of the
representations or warranties contained in this

7

--------------------------------------------------------------------------------



Section 12, or any other claims made by any broker or agent that Purchaser dealt
with. If for any reason whatsoever the purchase and sale hereunder is not
closed, including but not limited to failure to close due to default by Seller
or default by Purchaser, no commission shall be owing to any broker, agent
finder or other person under this Agreement by any party hereto. The provisions
of this Section 12 shall survive the Closing, and any earlier termination or
expiration of this Agreement.
13.    Closing Expenses. The Seller shall pay any costs incurred to clear title
to the Property. The Seller shall pay the State and local transfer taxes (and
State and County Revenue Stamps) and any settlement fees charged by the Title
Company to conduct the Closing. The Purchaser shall pay for the cost of the
Purchaser’s investigation of the Property, the cost to record the Limited
Warranty Deed, and the Quitclaim Deed, the cost of the Updated Survey, the
costs, expenses and examination fees for obtaining the Title Commitment for the
Property (including legible copies of all title exceptions) and the title
insurance premium and title endorsement fees for the title policy in the amount
of the purchase price issued to the Purchaser at the Closing. The Seller and
Purchaser shall each be responsible for its own attorneys’ fees.
14.    Intentionally Omitted.
15.    Representations and Warranties. Seller represents and warrants that, as
of the Effective Date and through the date of Closing, and renewed as of the
date of Closing, (a) there are no pending, and, to Seller’s actual knowledge and
belief, no threatened, claims, lawsuits, administrative proceedings, enforcement
actions or investigations concerning the Property by any private party or
governmental entity, nor has Seller received written notice of any such
activities, and Seller agrees to give Purchaser prompt written notice of any
such actions or investigations instituted between the date hereof and the date
of Closing, (b) Seller has not received any written notice of any judicial or
administrative consent orders calling for compliance with any legal requirement
or for correction of any violation with respect to the Property, (c) Seller has
not received written notice that the Property has been the site of any activity
that would violate any environmental law or regulation of any governmental body
or agency having jurisdiction over the Property, (d) to Seller’s actual
knowledge and belief, there are not now and have never been any solid or
hazardous wastes, substances, chemicals, or constituents, petroleum, or other
dangerous or toxic substances, stored, placed, treated, released or disposed of
anywhere on the Property in a manner or at a location that has given or would
give rise to liability, including any liability for response costs, corrective
action costs, personal injury, property damage, natural resources damages or
attorney fees, pursuant to any applicable federal, state or local law, rule or
regulation, (e) Seller has not received written notice that the Property is not
in compliance in any material respect with any federal, state and local,
statutes, rules, regulations, codes, ordinances, orders, directives and other
applicable laws, including, without limitation environmental laws (collectively
“Applicable Law”), (f) Seller is not a party to any pending litigation,
arbitration, mediation or other proceeding with respect to the Property, nor
does Seller have any actual personal knowledge of, any threatened litigation
with respect to the Property or any portion thereof, (g) Seller has received no
written notice of, nor does Seller have any actual knowledge of, any pending or
threatened special assessment, taking or condemnation with respect to the
Property or any portion thereof, (h) Seller is not a party to any agreements
with any governmental or quasi-governmental entity, agency or department
regarding the Property or any part thereof, (i) to Seller’s actual knowledge no
agreements exist with any governmental or

8

--------------------------------------------------------------------------------



quasi-governmental entity, agency or department that would restrict the use or
development of the Property or any part thereof or access thereto, except the
Permitted Encumbrances, and (j) Seller has not received written notice of any
regulatory, governmental or other changes that would adversely affect the use or
development of the Property. For purposes of this Agreement, the terms “to
Seller’s actual knowledge and belief,” “to Seller’s knowledge” and other terms
of similar import shall mean and include, without limitation, the knowledge of
W. Daniel Faulk, Jr. and Richard A. Denny, III, the individuals who, in the
ordinary course of their responsibilities, have the primary responsibility for
the matters being represented and warranted and are the primary representatives
of Seller regularly involved with the management and operation of the Property .
Seller agrees to give prompt oral and written notice to Purchaser of its receipt
of any notice of a violation of any law, rule, regulation, ordinance or code
covered herein, or of any notice of any other claim relating to the
environmental condition of the Property, or the occurrence, or failure to occur,
of any matter that would render untrue any of the representations or warranties
set forth in this Agreement.
The warranties and representations set forth above in this Section 15 shall be
deemed remade as of Closing and shall be updated by Seller prior to Closing, if
necessary, to reflect any change in such warranties and representations as are
necessary to correct any knowledge of facts obtained by Seller following the
date of this Agreement. The representations and warranties under this Agreement
shall survive only for a period of one hundred eighty (180) days from the date
of the Closing (the “Closing Date”).
16.    Default. (a)    If Purchaser defaults under this Agreement and such
default continues for five (5) days after receipt of written notice of default
from Seller to Purchaser, the sole and exclusive remedy of Seller shall be to
terminate this Agreement by giving Purchaser a further written notice of
termination while such default is outstanding and uncured, whereupon, Seller
shall keep and retain the Option Fee paid prior to the date of such default, and
Title Company shall pay the Earnest Money to Seller, as full liquidated damages
for Purchaser’s default, it being agreed that Seller’s damages as a result of
any default by Purchaser might be impossible to ascertain and that the Option
Fee and Earnest Money are not and shall not be deemed to be a penalty, but are a
reasonable estimate of such damages; provided, however, that the foregoing shall
not be construed to limit any right Seller shall have to indemnification from
Purchaser as provided under the terms of Sections 6 and 12 hereof.
(b)    In the event the purchase and sale contemplated hereby is not closed by
reason of Seller’s inability, failure or refusal to perform Seller’s obligations
hereunder, or in the event of Seller’s breach of its covenants hereunder, or in
the event any warranty or representation made herein by Seller proves materially
untrue and is not waived by Purchaser, then, Escrow Agent shall immediately
return the Earnest Money to Purchaser, and Purchaser may thereupon avail itself
of any and all remedies at law or in equity, including, without limitation, a
suit for specific performance of this Agreement.
17.    Intentionally Deleted.
18.    Memorandum of Option to Purchase. Seller shall execute a Memorandum of
Option to Purchase, in recordable form, which Purchaser may record at
Purchaser’s expense at the applicable

9

--------------------------------------------------------------------------------



Recorder of Deeds or similar office in the County wherein the Property is
located. In the event the Term of the Option expires or is terminated by Seller
or Purchaser in accordance with the terms hereof, the Purchaser shall, within
fifteen (15) days after written notice and request from Seller, execute and
deliver to Seller a release of any Memorandum of Option to Purchase in
recordable form.
19.    Seller’s Covenants. (a) During the Term of this Agreement, Seller shall
not: (i) enter into any other agreement, or amend or modify any existing
agreement, for the use, sale or lease of the Property, except for Permitted
Leases, and Seller shall not enter into any agreement with respect to the
Property which would survive the Closing or otherwise affect the use, operation
or enjoyment of the Property after the Closing, except to the extent consented
to in writing by Purchaser or as permitted under the Mezzanine Loan Documents;
(ii) commit or permit to be committed any material waste or change in the
condition or appearance of the Property (including, without limitation, the
construction of any improvements on the Property) except as expressly permitted
under the Mezzanine Loan Documents; (iii) commit or permit the withdrawal or
severing of any gas, oil coal or minerals from the Property within the control
of Seller; or (iv) perform or consent to any zoning, re-zoning or land use
change affecting the Property.
(b)    Seller, at its expense, shall deliver to Purchaser the following
documents and information within twenty (20) days after Purchaser’s exercise of
the Option (to the extent such documents are in Seller’s or its agent’s
possession or control as of such date (other than any such documents that were
delivered to Purchaser by Seller or Borrower in connection with the Mezzanine
Loan)): (i) any title policies, abstracts of title and surveys relating to the
Property, (ii) any engineering and technical reports that concern the Property,
including any soils testing reports, environmental audits, reports of
environmental or hazardous waste inspections or studies, and (iii) any documents
relating to any government programs associated with the use of the Property.
20.    Assignment. Purchaser shall have the right to assign its rights under
this Agreement to any Affiliate, without the consent of Seller, by delivering
written notice of the assignment to Seller at any time prior to the Closing;
provided that any assignee of Purchaser’s rights shall assume in writing all
duties, obligations and liabilities of Purchaser under this Agreement accruing
or arising from and after the date of such assignment. Should Purchaser assign
its rights under this Agreement to any party and such assignment is consented to
by Seller, in writing, such consent not to be unreasonably withheld, conditioned
or delayed, then the Purchaser assigning its rights under this Agreement shall
be released from any duties, liabilities or obligations hereunder accruing or
arising from and after the date of such assignment. Seller shall not have the
right to assign or otherwise transfer its rights under this Agreement to any
party, without the prior written consent of Purchaser, which consent shall not
be unreasonably withheld, conditioned or delayed. For purposes hereof,
“Affiliate” means an entity which controls, is in common control with or is
controlled by, another entity. An entity will be deemed to control another
entity if it possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of such other entity, whether through
the ownership of voting securities, by contract or otherwise.
21.    Time of the Essence. Time shall be of the essence in the performance of
all obligations under this Agreement. If Purchaser does not exercise the Option
on or before the Option Expiration

10

--------------------------------------------------------------------------------



Date, as extended in accordance herewith, the Option shall automatically
terminate. If the time period by which any right, option or election provided
under this Agreement must be exercised, or by which any act required under this
Agreement must be performed, or by which Closing must be held, expires on a
Saturday, Sunday or a holiday, then such time period shall be automatically
extended to the next business day.
22.    Controlling Law. This Agreement has been entered into under, and shall be
interpreted and construed according to, the laws of the State where the Property
is located.
23.    Entire Agreement, Modification. This Agreement and all exhibits attached
hereto constitute the entire and complete agreement between the parties hereto
and supersede any prior oral or written agreements between the parties with
respect to the Property. Seller and Purchaser expressly agree that there are no
oral or written understandings or agreements between them that in any way change
the terms, covenants and conditions set forth in this Agreement, and that no
modification of this Agreement, and no waiver of any of its terms or conditions,
shall be effective unless made in writing and duly executed by Seller and
Purchaser.
24.    Notices. All notices provided or permitted to be given under this
agreement must be in writing and shall be served by depositing same in the
United States mail or guaranteed overnight delivery service, or by hand
delivering the same to such person. For purposes of notice, the addresses of the
parties shall be those addresses set forth below their signature blocks at the
end of this Agreement. Except as set forth in Section 7 above, any notice shall
be considered given on the date of hand delivery to all parties to be served,
one (1) business day after consignment to a guaranteed overnight delivery
courier to all parties to be served, or the date ) business days after deposit
in the United States mail to all parties to be served as provided above. By
giving at least ten (10) days’ prior written notice thereof, any party may from
time to time and at any time change its mailing address hereunder.
25.    Effective Date. The “Effective Date” of the Agreement shall be the date
of execution and delivery of this Agreement by the last to sign of the Purchaser
and the Seller.
26.    Survival. All covenants, agreements, representations and warranties
contained in this Agreement shall survive the Closing, transfer of the Property
to Purchaser and the payment of the Purchase Price, and shall not merge into any
deed delivered at Closing. Additionally, all indemnification obligations of
Seller shall survive the Closing.
27.    Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors, successors-in-title, and
assigns.
28.    Exchange. Each party agrees to cooperate with the other party to allow
that party to participate in a like-kind exchange of other property under
Section 1031 of the Internal Revenue Code, and to execute any additional
documents reasonably necessary to effect the exchange, including, without
limitation, an exchange agreement, provided that the cooperating party bears no
additional expenses, duties, obligations, liabilities, warranties or delays, nor
shall it be required to

11

--------------------------------------------------------------------------------



accept a deed to any exchange property and its name shall not appear in the
chain of title with respect to such exchange property.
29.    Condition of Property. Purchaser agrees that they have had full
opportunity to inspect the Property, and at the Closing will accept the Property
in its condition “AS IS” as of the Effective Date and that SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES AS TO THE CONDITION OF THE PROPERTY OTHER THAN
THOSE REPRESENTATIONS AND WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE WRITTEN DEEDS, DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED AT CLOSING.
30.    Severability. In the event that any term of provision of this Option is
found by a court of competent jurisdiction to be invalid and unenforceable, the
remaining terms and provisions of this Option shall remain in full force and
effect
31.    Covenants Running With The Land; Specific Performance. The covenants and
agreements of Seller under this Agreement shall be covenants running with the
land with respect to the Property and shall be binding upon Seller and Seller’s
successors, successors-in-title and assigns. This Agreement and the Option,
shall be specifically enforceable by Purchaser and Purchaser’s heirs, executors,
administrators, personal representatives, successors, successors-in-title and
assigns.
32.    Counterparts and Execution and Delivery by Electronic Mail Transmission.
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument. Furthermore, this Agreement may be executed and delivered by
electronic mail transmission. The parties intend that electronic mail (e.g. pdf.
format) signatures constitute originals signatures and that an electronic copy
or counterparts of this Agreement containing signatures (original or electronic)
of a party is binding upon that party. Each signature page to any counterpart of
this Agreement may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
of this Agreement identical thereto except having attached to it additional
signature pages.
[SIGNATURES BEGIN ON NEXT PAGE]

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
Effective Date.
SELLER:
IRIS CROSSTOWN APARTMENTS LLC, a Florida limited liability company
By:
Iris Crosstown Partners LLC, a Georgia limited liability company, its sole
Member and Manager

By: /s/ W. Daniel Faulk, Jr.    [Seal]
Name: W. Daniel Faulk, Jr.
Its: Manager
Dated: April 30, 2013
Seller’s Notice Addresses:


If to Seller:    Iris Crosstown Apartments LLC
    One Overton Park
    3625 Cumberland Blvd., Suite 500
    Atlanta, Georgia 30339
    Attention: W. Daniel Faulk, Jr.
Email Address: dfaulk@oxford-properties.com


Plus a copy to:    Seyfarth Shaw LLP
    1075 Peachtree Street, NE, Suite 2500
    Atlanta, Georgia 30309
    Attention: Steve Kennedy, Esq.
    Email Address: skennedy@seyfarth.com


[SIGNATURES CONTINUED ON NEXT PAGE]

13

--------------------------------------------------------------------------------



PURCHASER:
IRIS CROSSTOWN MEZZANINE LENDING, LLC, a Delaware limited liability company
By:
Preferred Apartment Advisors, LLC, it’s Agent


By: /s/ John A. Williams    
Name: John A. Williams
Its: CEO
Dated: April 30, 2013
Purchaser’s Notice Addresses:
If to Purchaser:
Iris Crosstown Mezzanine Lending, LLC
c/o Preferred Apartment Communities, Inc.
3625 Cumberland Boulevard, Suite 400
Atlanta, GA 30339

Attention: Leonard A. Silverstein, Esq.
Email Address: lsilverstein@corporate-holdings.com
Plus a copies to:
Jess A. Pinkerton, Esq.

McKenna Long & Aldridge LLP
303 Peachtree Street
Suite 5300
Atlanta, Georgia 30308
Email Address: jpinkerton@mckennalong.com



14

--------------------------------------------------------------------------------



EXHIBIT “A”
TO
PURCHASE OPTION AGREEMENT
ATTACHED TO ORIGINAL ON FILE WITH LENDER




